DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shelton Austin on 27 October 2021.
The claims are amended as follows:

Claim 1. (Currently Amended) A method comprising: 	displaying, by a first device, virtual reality content, the first device including a virtual reality head mounted display; 	displaying, by the first device, a synthetic representation of a second device located in the real-world, the synthetic representation of the second device being displayed with the virtual reality content in response to a first user input;
receiving, by the first device, information relating to a change in functionality of the second device, wherein the information relating to the change in functionality of the 

	Claim 17. (Currently Amended) A first device, comprising: 	a memory configured to store content for display; and 	one or more processors implemented in circuitry and coupled to the memory, the one or more processors being configured to: 	cause virtual reality content to be displayed on a display;
	cause a synthetic representation of a second device located in the real-world to be displayed, the synthetic representation of the second device being displayed with the virtual reality content on the display in response to a first user input; 	receive information relating to a change in functionality of the second device, wherein the information relating to the change in functionality of the second device is based on one or more inputs received and processed by the second device; 	based on the received information, cause a change in the synthetic representation of the second device to be displayed on the display, the change in the 

	Claim 33. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed cause one or more processors of a first device to: 	cause virtual reality content to be displayed by the first device, the first device including a virtual reality head mounted display;
	cause a synthetic representation of a second device to be displayed located in the real-world with the virtual reality content, the synthetic representation of the second device being displayed in response to a first user input; 	receiving, by the first device, information relating to a change in functionality of the second device, wherein the information relating to the change in functionality of the second device is based on one or more inputs received and processed by the second device; 	based on the information received by the first device, cause a change in the synthetic representation of the second device to be displayed by the first device, the change in the synthetic representation of the second device representing the change in functionality of the second device; and 	remove, based on a second user input received by 

	Claim 44. (Canceled)

Allowable Subject Matter
Claims 1, 2, 6-9, 17, 18, 21-25, 33-43, and 45-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Xu et al. discloses using a touch display of a mobile device as inputs into a HMD. Balan et al. discloses hiding a handheld object from display on a HMD. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 1, 2, 6-9, 17, 18, 21-25, 33-43, and 45-55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613